951 F.2d 349
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joseph W. HARRIS, Plaintiff-Appellant,v.GAHANNA-JEFFERSON CITY SCHOOL DISTRICT, Defendant-Appellee.
No. 91-3406.
United States Court of Appeals, Sixth Circuit.
Dec. 10, 1991.

Before KEITH and RYAN, Circuit Judges, and TIMBERS, Senior Circuit Judge.*
PER CURIAM:


1
Joseph W. Harris appeals from the district court's March 28, 1991, order, affirming the state level review officer decision in favor of Gahanna-Jefferson City School District.


2
Having carefully considered the record and the arguments presented in the briefs and orally, we find no error warranting reversal.   We, therefore, AFFIRM the order of the Honorable Joseph P. Kinneary, United States District Judge for the Southern District of Ohio, for the reasons set forth in his March 28, 1991, Memorandum of Opinion.



*
 The Honorable William H. Timbers, United States Circuit Judge for the Second Circuit, sitting by designation